DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s proposed amendment after final, filed 05 July 2022, is acknowledged and has been entered.  Claims 2-6, 16, 17, and 24 have been canceled.  Claims 1, 7, 13, 15, and 22 have been amended.  No claims have been added.  Claims 1, 7-15, 18-23, 25, and 26 are pending and under consideration.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Giles on 13 July 2022.

The application has been amended as follows: 

A) In claims 1 and 25, each occurrence of “where” has been changed to “wherein”.

B) In claims 1 and 25, “wherein” has been inserted between “Glu,” and “X3” so that the claim reads “wherein X3 is not Glu”.

C) In claim 13, the concluding “or” has been changed to “and”.

D) In claim 22, “SEQ ID Nos: 2-4 and 5-20” has been changed to “SEQ ID NOS: 2-4, 6-19, or 20” so that SEQ ID NO: 5 has been removed and each remaining SEQ ID NO is an alternative selection.

E) In claim 25, “wherein” has been inserted between “Glu,” and “X11” so that the claim reads “wherein X11 is not Glu”.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Applicant’s amendment incorporating the mutated 41BB cytoplasmic domain defined by SEQ ID NO: 23 into the independent claim obviated rejections of record under 35 U.S.C. 112(b), 102, and 103.  The amendments to claims 13 and 15 obviated rejections under 35 U.S.C. 112(b) and 112(a).  The Examiner’s amendment obviated the rejection under 35 U.S.C. 112(d) of claim 22 by eliminating SEQ ID NO: 5 and revising the claim to clarify that each SEQ ID NO: is an alternative from which the selection is made.  The Examiner’s amendment also corrected inconsistencies in phrasing in claims 1 and 25 and revised claim 13 to standard Markush language.  
An updated search did not identify any additional prior art.  Accordingly, claims 1, 7-15, 18-23, 25, and 26 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H ROARK whose telephone number is (571)270-1960. The examiner can normally be reached Mon to Fri from 7:30 to 17:00 Eastern time zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie WU can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA H ROARK/Primary Examiner, Art Unit 1643